Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED AGREEMENT (the “Agreement”) is made and entered into
as of January 1, 2006 (the “Effective Date”) by and between PLACER SIERRA BANK,
a California banking corporation (“Bank”), PLACER SIERRA BANCSHARES, a
California corporation (the “Company”) and RANDALL REYNOSO (“Employee”)
(collectively sometimes referred to as the “Parties”):

 

WHEREAS, the Parties desire to enter into this amended and restated agreement
for the purpose of retaining Employee’s services as President and Chief
Operating Officer of Company and Bank; and

 

WHEREAS, the Parties intend this Agreement to supersede any and all previous
employment agreements between the Employee and Bank or between Employee and
Company (and each of its parent companies, shareholders, subsidiaries, divisions
and affiliates), if any; and

 

WHEREAS, the term “Company” as used herein shall refer to both the Company and
the Bank as applicable.

 

NOW, THEREFORE, IT IS MUTUALLY AGREED AS FOLLOWS:

 

1. Employment and Duties. Employee is hereby employed by Bank as President and
Chief Operating Officer of Bank and is hereby employed by Company as President
and Chief Operating Officer of Company. Employee shall be responsible for
performing such duties as are customarily and ordinarily performed by the
president and chief operating officer of a bank and a bank holding company.
Employee will also perform such duties as he may, from time to time, be called
upon to assist companies affiliated with Bank, and such other attendant duties
as he may, from time to time, be reasonably requested to perform by the Board of
Directors of Company (the “Board”). In connection with Employee’s employment as
President and Chief Operating Officer of Bank, Employee’s duties shall include,
if so elected, serving without compensation on the Board of Directors of the
Bank.

 

2. Extent of Services.

 

(a) Exclusive Employment. Employee shall devote his full time, ability and
attention to the business of Company and its parent companies, subsidiaries,
divisions and affiliates, during the Employment Term, and shall neither directly
nor indirectly render any services of a business, commercial or professional
nature to any other person, firm, corporation or organization for compensation
without the prior written consent of the Board of Directors of the Company.

 

(b) Employee Investment Activities. Nothing contained herein shall be construed
as preventing Employee from (i) investing his personal assets in businesses
which do not compete with Company in such form or manner as will not require any
services on the part of Employee in the operation or the affairs of the
companies in which such investments are made and in which his participation is
solely that of an investor, (ii) purchasing securities in any corporation whose
securities are regularly traded provided that such purchase shall not result in
Employee collectively owning beneficially at any time five percent or more of
the equity securities of any corporation engaged in a business competitive to
that of Company, and (iii) participating in conferences, preparing or publishing
papers or books or teaching so long as Company approves of such activities prior
to Employee’s engaging in them.

 

3. Term of Employment. Subject to prior termination of this Agreement as
hereinafter provided in section 5, Company hereby employs Employee, and Employee
hereby accepts employment with Company and Bank, for a period of three (3) years
beginning on the Effective Date and ending on the third anniversary of the
Effective Date (the “Initial Employment Term”). The Initial Employment Term
shall be extended automatically for additional 1 year periods (each a “Renewal
Term”), unless written notice that this Agreement will not be extended is given
by either Party to the other at least sixty (60) days prior to the expiration of
the Initial Employment Term or any Renewal Term. As used herein, “Employment
Term” means the Initial Employment Term together with any Renewal Terms.



--------------------------------------------------------------------------------

4. Compensation and Benefits. In consideration of Employee’s services during the
Employment Term, Company agrees to compensate Employee, subject to such
limitations as may exist under any federal or state banking law or regulation,
as follows:

 

(a) Base Compensation. Employee shall receive base compensation of $275,000 per
year ending on December 31 (hereinafter the “Base Salary”), less payroll taxes
and withholding required by federal, state or local law and any additional
withholding to which Employee agrees in writing. Said Base Salary shall be
payable in semi-monthly installments in accordance with Company’s normal payroll
procedures. The Board shall review the Base Salary not less than sixty (60) days
prior to January 1, 2005, and thereafter not less than sixty (60) days prior to
each new calendar year, and shall determine, in its sole, absolute and
unreviewable discretion, whether to increase the Base Salary for the subsequent
twelve (12) months of the Employment Term. Any increase in Base Salary so
determined by the Board shall become effective as of January 1 of the respective
calendar year. The Base Salary shall be prorated for any partial year in which
this Agreement is in effect.

 

(b) Executive Incentive Plan. The Employee shall be entitled to participate in
an Executive Incentive Plan, in accordance with the terms and conditions of said
plan, as Bank or Company, in its sole and absolute discretion, may establish
from time to time.

 

(c) General Expenses. Company shall, upon submission and approval of written
statements and bills in accordance with the then regular procedures of Company,
reimburse Employee for any and all reasonable necessary, customary and usual
expenses incurred by him while traveling for or on behalf of Company, and any
and all other necessary, customary or usual expenses (including entertainment
and dues for membership in the Sutter Club) incurred by Employee for or on
behalf of Company in the normal course of business, as determined to be
appropriate by Company.

 

(d) Health, Life and Disability Insurance. Company shall provide for Employee’s
participation in group medical, dental, vision, life and disability insurance
benefits available under the group insurance programs maintained by Company for
its employees. The amount paid by Company for such group medical, dental,
vision, life and disability insurance for Employee shall be an amount equal to
that portion paid by Company for each of its employees in accordance with its
usual and customary practices. Employee shall have the right in Employee’s
discretion, to designate the beneficiary or beneficiaries of any such insurance.
Company reserves the right to modify and amend such benefits from time to time.
As provided under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) respecting continuation of any insurance coverage, Employee shall,
upon a loss of any such coverage for himself under Company’s health, dental,
and/or vision plans (if any) resulting from (1) termination of Employee’s
employment (for any reason other than for gross misconduct) or (2) a reduction
in his hours, be entitled to exercise his COBRA rights. Employee shall pay all
premiums for any such continuation coverage(s) elected by Employee.

 

(f) Automobile Allowance. During the Employment Term, Employee shall be entitled
to an automobile allowance in the amount of $900 per month (less payroll taxes
and withholding required by federal, state or local law). Company shall also
reimburse Employee for monthly parking charges incurred by Employee. In
addition, Company shall pay the amounts charged by Employee for fuel for
business related travel on a credit card provided by Company to Employee. Except
for this automobile allowance, parking expense, and payment of fuel charges,
Company shall not be obligated to pay any other expenditure with respect to the
ownership or operation of Employee’s automobile, and Employee will be
responsible for all out-of-pocket automobile expenses, including, but not
limited to, registration, insurance, repairs, and maintenance. Employee shall
procure and maintain an automobile liability insurance policy on the automobile,
with coverage including Employee for at least $100,000 for bodily injury or
death to any one person, $300,000 for bodily injury or death in any one
accident, and $50,000 for property damage in any one accident. Company shall be
named as an additional insured and Employee shall provide Company with copies of
policies evidencing insurance and Company’s inclusion as an additional insured.

 

(g) Vacation. Employee shall be entitled to four weeks (20 days) paid vacation
leave per year, which shall accrue on a daily basis. Such vacation leave shall
be taken at such time or times as are

 

2



--------------------------------------------------------------------------------

mutually agreed upon by Employee and the Board and in accordance with Company’s
vacation leave policy, provided, that at least two (2) weeks of such vacation
shall be taken consecutively. Employee acknowledges that the requirement of two
(2) consecutive weeks of vacation is required by sound banking practice. For
each calendar year, the Board shall decide, in its discretion, either (1) to pay
Employee for any unused vacation time for such calendar year or (2) to carry
over any unused vacation time for such calendar year to the next calendar year,
provided, however, that Employee shall not accrue additional vacation time at
any time that the Employee has accrued and unused vacation time of seven
(7) weeks.

 

(i) Other Benefits. Employee shall be entitled to participate during the
Employment Term in all employee benefit, welfare and other plans, practices,
policies and programs generally applicable to similarly situated employees of
Company as are in effect from time to time, in accordance with the applicable
terms and conditions thereof. Company reserves the right to modify and amend
such benefits, plans, practices, policies and programs from time to time,

 

5. Termination of Agreement. This Agreement may be terminated with or without
cause during the Employment Term in accordance with this section 5.

 

(a) Termination for Good Reason. Employee may terminate this Agreement for “Good
Reason”. “Good Reason” shall mean the occurrence (without Employee’s express
written consent) of any one of the following acts by Company or its successor:

 

(i) The assignment to Employee of duties inconsistent with Employee’s status as
President and Chief Operating Officer, or a substantial adverse alteration in
the nature or stature of Employee’s responsibilities from those described
herein, which is not cured by Company within seven (7) business days after
Employee delivers written notice to Company of such assignment or alteration;

 

(ii) A reduction by Company of Employee’s then current Base Salary;

 

(iii) Any material breach by Company of any provisions of this Agreement, which
breach is not cured by Company within seven (7) business days after Employee
delivers written notice of such breach to Company or Company, as applicable.

 

(iv) If Employee receives written notice that this Agreement will not be
extended for the one-year period as described in Section 3 hereof.

 

In the event that Employee terminates this Agreement for Good Reason, Employee
shall be eligible to receive severance pay consisting of a single sum severance
payment equal to twenty-four (24) months of his then current Base Salary, as
defined in section 4(a), plus any incentive bonus prorated, if necessary, for a
partial year of employment (less payroll taxes and withholding required by any
federal, state or local law, any additional withholding to which Employee has
agreed, and any outstanding obligations owed by the Employee to Company)
provided that Company shall be obligated to pay Employee’s incentive bonus under
the Company’s Executive Incentive Compensation Plan at the same time as it makes
payment of any other incentive bonuses paid to other officers of Company under
such plan and shall not be obligated to make such payment to Employee at any
earlier time. No portion of such severance pay shall be payable until eight days
after delivery to Company of a duly executed release in the form of Exhibit “A”
hereto (“Release”). Employee shall not deliver the executed Release to Company
prior to the date his employment with Company terminates. Notwithstanding the
foregoing, the lump sum payment equal to twenty-four months of the Base Salary
and the prorated incentive bonus must be paid (if at all) on the first day of
the seventh (7th) calendar month following the calendar month in which
employment termination occurs and all conditions precedent to such payment must
be fulfilled by that time.

 

Such severance pay shall constitute liquidated damages in lieu of any and all
claims by Employee against Company and each of its parent companies,
shareholders, subsidiaries, divisions and affiliates, and each of their
respective directors, partners, officers, employees and agents, arising out of
this Agreement or out of the employment relationship or termination of the
employment relationship between Employee and Company, and shall be in full and
complete satisfaction of any and all rights which Employee may enjoy

 

3



--------------------------------------------------------------------------------

hereunder, and is expressly conditioned upon receipt by Company of an executed,
unconditional Release from Employee in the form of Exhibit “A”.

 

In the event that Employee terminates this Agreement for Good Reason, Employee
also shall be entitled to receive (i) those benefits, if any, that have vested
by operation of state or federal law or under any written term of a plan
(“Vested Benefits”), and (ii) health care coverage continuation rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA
Rights”).

 

(b) Termination Upon Change in Control. “Change in Control” shall mean the
occurrence of any of the following events:

 

(i) The consummation of a plan of dissolution or liquidation of Company;

 

(ii) The consummation of a plan of reorganization, merger or consolidation
involving Company, except for a reorganization, merger or consolidation where
(A) the shareholders of Company immediately prior to such reorganization, merger
or consolidation own directly or indirectly more than 50% of the combined voting
power of the outstanding voting securities of the corporation resulting from
such reorganization, merger or consolidation (the “Surviving Corporation”) and
the individuals who were members of the Board immediately prior to the execution
of the agreement providing for such reorganization, merger or consolidation
constitute at least 50% of the members of the board of directors of the
Surviving Corporation, or a corporation beneficially directly or indirectly
owning a majority of the voting securities of the Surviving Corporation, or
(B) Company is reorganized, merged or consolidated with a corporation in which
any shareholder owning at least 50% of the combined voting power of the
outstanding voting securities of Company immediately prior to such
reorganization, merger or consolidation, owns at least 50% of the combined
voting power of the outstanding voting securities of the corporation resulting
from such reorganization, merger or consolidation;

 

(iii) The sale of all or substantially all of the assets of Company to another
person or entity;

 

(iv) The acquisition of beneficial ownership of stock representing more than
fifty percent (50%) of the voting power of Company then outstanding by another
person or entity.

 

In the event of a Change in Control and, during the twelve month period
following such Change in Control, Employee terminates employment with Company
(pursuant to section 5(e) below) following a reduction in the Employee’s duties
or title, Employee shall be eligible to receive severance pay consisting of a
single sum severance payment equal to twenty-four (24) months of his then
current Base Salary, as defined in section 4(a), plus any incentive bonus
prorated, if necessary, for a partial year of employment (less payroll taxes and
withholding required by any federal, state or local law, any additional
withholding to which Employee has agreed, and any outstanding obligations owed
by the Employee to Company) provided that Company shall be obligated to pay
Employee’s incentive bonus under the Company’s Executive Incentive Compensation
Plan at the same time as it makes payment of any other incentive bonuses paid to
other officers of Company under such plan and shall not be obligated to make
such payment to Employee at any earlier time. No portion of such severance pay
shall be payable until eight days after delivery to Company of a duly executed
Release in the form of Exhibit “A” hereto. Employee shall not deliver the
executed Release to Company prior to the date his employment with Company
terminates. Notwithstanding the foregoing, the lump sum payment equal to
twenty-four months of the Base Salary and the prorated incentive bonus must be
paid (if at all) on the first day of the seventh (7th) calendar month following
the calendar month in which employment termination occurs and all conditions
precedent to such payment must be fulfilled by that time.

 

In the event of a Change in Control and, during the twelve month period
following such Change in Control, Employee terminates employment with Company
(pursuant to section 5(e) below) following a reduction in the Employee’s duties
or title, then any and all stock options previously granted to the Employee
under any stock option plan of the Company and held on the date of termination
shall become fully vested and shall be exercisable as set forth in the terms of
the applicable option agreement for options outstanding as of the date of this
agreement and shall be exercisable for a period of three (3) years after the

 

4



--------------------------------------------------------------------------------

date of termination for options granted after the date of this agreement. No
stock options shall become fully vested pursuant to this paragraph until eight
days after delivery to the Company of a duly executed Release in the form of
Exhibit “A” hereto.

 

Such severance pay shall constitute liquidated damages in lieu of any and all
claims by Employee against Company and each of its parent companies,
shareholders, subsidiaries, divisions and affiliates, and each of their
respective directors, partners, officers, employees and agents, arising out of
this Agreement or out of the employment relationship or termination of the
employment relationship between Employee and Company, and shall be in full and
complete satisfaction of any and all rights which Employee may enjoy hereunder,
and is expressly conditioned upon receipt by Company of an executed,
unconditional Release from Employee in the form of Exhibit “A”.

 

In the event that Employee is terminated pursuant to this section 5(b), Employee
shall be entitled to receive Vested Benefits, as defined hereinabove, and COBRA
rights, as defined hereinabove.

 

(c) Early Termination by Company Without Cause. This Agreement and Employee’s
employment may be terminated by Company without cause, for any reason whatsoever
or for no reason at all, in the sole, absolute and unreviewable discretion of
Company, upon written notice by Company to Employee.

 

In the event that Employee is terminated by Company without cause, Employee
shall be eligible to receive severance pay consisting of a single sum severance
payment equal to twenty-four (24) months of his then current Base Salary, as
defined in section 4(a), plus any incentive bonus prorated, if necessary, for a
partial year of employment (less payroll taxes and withholding required by any
federal, state or local law, any additional withholding to which Employee has
agreed, and any outstanding obligations owed by the Employee to Company)
provided that Company shall be obligated to pay Employee’s incentive bonus under
the Company’s Executive Incentive Compensation Plan at the same time as it makes
payment of any other incentive bonuses paid to other officers of Company under
such plan and shall not be obligated to make such payment to Employee at any
earlier time. No portion of such severance pay shall be payable until eight days
after delivery to Company of a duly executed Release in the form of Exhibit “A”
hereto. Employee shall not deliver the executed Release to Company prior to the
date his employment with Company terminates. Notwithstanding the foregoing, the
lump sum payment equal to twenty-four months of the Base Salary and the prorated
incentive bonus must be paid (if at all) no later than 10 weeks after the end of
the calendar year in which employment termination occurs and all conditions
precedent to such payment must be fulfilled by that time.

 

Such severance pay shall constitute liquidated damages in lieu of any and all
claims by Employee against Company and each of its parent companies,
shareholders, subsidiaries, divisions and affiliates, and each of their
respective directors, partners, officers, employees and agents, arising out of
this Agreement or out of the employment relationship or termination of the
employment relationship between Employee and Company, and shall be in full and
complete satisfaction of any and all rights which Employee may enjoy hereunder,
and is expressly conditioned upon receipt by Company of an executed,
unconditional Release from Employee in the form of Exhibit “A”.

 

In the event that Employee is terminated pursuant to this section 5(c), Employee
shall also be entitled to receive Vested Benefits, as defined hereinabove, and
COBRA rights, as defined hereinabove.

 

5



--------------------------------------------------------------------------------

(d) Early Termination by Company for Cause. This Agreement and Employee’s
employment may be terminated for cause by Company upon written notice to
Employee, and Employee shall not be entitled to receive Base Salary or any other
compensation or other benefits for any period after termination for cause.
Employee understands and agrees that his satisfactory performance of this
Agreement requires conformance with reasonable standards of diligence,
competence, skill, judgment and efficiency of a person holding a position that
is analogous to the position of president and chief operating officer of a bank
similar to Bank, and as prescribed by California and federal banking laws and
regulations, and that failure to conform to such standards is cause for
termination of this Agreement by Company. Termination for cause pursuant to this
section 5(d) shall include, but is not be limited to, the following:

 

(i) Any act of material dishonesty;

 

(ii) Any material breach of this Agreement;

 

(iii) Any breach of a fiduciary duty (involving personal profit);

 

(iv) Any habitual neglect of, or habitual negligence in carrying out, those
duties contemplated under Sections 1 and 2 of this Agreement;

 

(v) Any willful violation of any law, rule or regulation, which, by virtue of
bank regulatory restrictions imposed as a result thereof, would have a material
adverse effect on the business or financial prospects of Company;

 

(vi) Any conviction of any felony which may be reasonably interpreted to be
harmful to Company’s reputation;

 

(vii) Any failure by Employee to qualify at any time during the Employment Term
for any fidelity bond as described in section 7 of this Agreement;

 

(viii) The requirement to comply with any final cease-and-desist order or
written agreement with any applicable state or federal bank regulatory authority
which requests or orders Employee’s dismissal or limits Employee’s employment
duties;

 

(ix) Any conduct which constitutes unfair competition with Company or any parent
company, shareholder, subsidiary, division or affiliate; or

 

(x) The inducement of any client, customer, agent or employee to break any
contract or terminate the agency or employment relationship with Company or any
parent company, shareholder, subsidiary, division or affiliate.

 

Termination for cause by Company shall not constitute a waiver of any remedies
that may otherwise be available to Company under law, equity, or this Agreement.

 

In the event that Employee is terminated pursuant to this section 5(d), Employee
shall be entitled to receive Vested Benefits, as defined hereinabove, and COBRA
rights, as defined hereinabove.

 

(e) Early Termination by Employee. Employee (for other than Good Reason as
defined in section 5(a)) may terminate this Agreement upon 90 days’ written
notice to Company. Employee shall continue to perform his duties under this
Agreement until the end of such 90 day period, provided however, that Company
may, at its option, immediately terminate this Agreement, upon notice to
Employee, and in the event that Company so elects to terminate this Agreement,
Company shall continue to pay Employee his normal compensation through the end
of such 90 day period. Thereafter, Employee shall not be entitled to receive
compensation or other benefits under this Agreement, provided, however, that
Employee shall be entitled to receive Vested Benefits, as defined hereinabove,
and COBRA rights, as defined hereinabove.

 

(f) Early Termination Upon Disability. This Agreement and all benefits hereunder
shall terminate if a Disability has occurred as defined below and Employee is
not able, as a result of a Disability, to return to full-time duties
notwithstanding reasonable accommodation by Company to Employee’s known physical
or mental disability, solely in accordance with, and to the extent required by,
the Americans with Disabilities Act, 29 U.S.C. Sections 12101-213 or any other
state or local law governing the employment of disabled persons (the “ADA”)
provided such accommodation would not impose an undue hardship on the operation
of Company’s business or a direct threat to the Employee or others pursuant to
the ADA. For purposes of this Agreement, “Disability” means a medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months and which (i) renders Executive unable to engage in any substantial
gainful activity, or (ii) results in Executive receiving income replacement
benefits for a period of not less than three (3) months under any policy of
long-term disability insurance maintained by the Company for the benefit of its
employees. “Disability”

 

6



--------------------------------------------------------------------------------

shall be interpreted in a manner consistent with Section 409A of the Code. In
the event of termination of this Agreement by Company pursuant to this section
5(f):

 

(i) Employee shall be entitled to disability benefits provided by the disability
insurance coverage identified in section 4(e) of this Agreement; and

 

(ii) All other benefits provided for under this Agreement shall cease as of the
date of termination (except insofar as the group insurance benefits provided
under section 4(e) may be continued or convertible by Employee as provided under
COBRA or other laws applicable at the time of termination).

 

(iii) Employee shall also be entitled to receive Vested Benefits, as defined
hereinabove.

 

For purposes of this Agreement, physical or mental disability shall mean the
inability of Employee to fully perform under this Agreement for a continuous
period of ninety (90) days, as determined in the case of physical disability by
a physician, or in the case of mental disability by a psychiatrist, both of whom
must be licensed to practice medicine in California and are to be selected with
the approval of Company and Employee. Upon demand by Company, Employee shall act
promptly to select such physician or psychiatrist jointly with Company and shall
consent to undergo any reasonable examination or test. Recurrent disabilities
will be treated as separate disabilities if they result from unrelated causes or
if they result from the same or related cause or causes and are separated by a
continuous period of at least twelve (12) full months during which Employee was
able to perform his duties hereunder equal to at least eighty percent (80%) of
his capacity prior to disability. Otherwise, recurrent disabilities will be
treated as a continuation of previous disabilities for the purpose of
determining the limitations established in this Section.

 

(g) Death During Employment. This Agreement and all benefits hereunder shall
terminate immediately upon the death of Employee, except that Employee’s heirs
or estate shall also be entitled to receive Vested Benefits, as defined
hereinabove, and Employee’s dependants may be entitled to COBRA rights, as
defined hereinabove.

 

6. Survival of Obligations. The provisions of Sections 5, 9, 10, 11, 12, 13, 15,
17, 24 and 27 of this Agreement shall survive Employee’s termination of
employment and the termination of this Agreement. Other provisions of this
Agreement shall survive any termination of Employee’s employment to the extent
necessary to the intended preservation of each Party’s respective rights and
obligations.

 

7. Fidelity Bond. Employee agrees that he will furnish all information and take
any other steps necessary to enable Company to obtain or maintain a fidelity
bond conditional on the rendering of a true account by Employee of all moneys,
goods, or other property which may come into the custody, charge or possession
of Employee during the Employment Term. The surety company issuing the bond and
the amount of the bond must be acceptable to Company and satisfy all banking
laws and regulations. All premiums on the bond are to be paid by Company. If
Employee cannot qualify for a fidelity bond at any time during the term of this
Agreement, Company shall have the option to terminate this Agreement
immediately, which shall constitute a termination for cause as defined in
section 5(d) hereof.

 

8. Compliance with Company Policies. Employee agrees to observe and comply with
the rules and regulations of Company respecting the performance of his duties
and to carry out and perform orders, directions and policies communicated to him
from time to time. Employee agrees to comply with all rules and policies
contained in any applicable Employee Handbook which has been or will be issued
by Company.

 

9. Certain Additional Payments by the Company.

 

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Employee (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 6) (a “Payment”) would be subject to the excise tax
imposed by section 4999 of

 

7



--------------------------------------------------------------------------------

the Code or any interest or penalties are incurred by the Employee with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Employee shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Employee of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes and all other related payroll
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, the Employee retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 6(a), if it shall be
determined that the Employee is entitled to a Gross-Up Payment, but that the
Payments do not exceed the lesser of (a) 105% of the greatest amount (the
“Reduced Amount”) that could be paid to the Employee such that the receipt of
Payments would not give rise to any Excise Tax, or (b) $25,000; then no Gross-Up
Payment shall be made to the Employee and the Payments, in the aggregate, shall
be equal to the Reduced Amount.

 

(b) Subject to the provisions of Section 6(c), all determinations required to be
made under this Section 6, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by such certified
public accounting firm reasonably acceptable to the Employee as may be
designated by the Company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Employee within 15 business
days of the receipt of notice from the Employee that there has been a Payment,
or such earlier time as is requested by the Company. All fees and expenses of
the Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment,
as determined pursuant to this Section 6, shall be paid by the Company to the
Employee within five days of the later of (i) the due date for the payment of
any Excise Tax; and (ii) the receipt of the Accounting Firm’s determination. Any
Gross-Up Payment must be paid (if at all) on the first day of the seventh
(7th) calendar month following the calendar month in which employment
termination occurs. Any determination by the Accounting Firm shall be binding
upon the Company and the Employee. As a result of the uncertainty in the
application of section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Section 6(c) and the Employee
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Employee.

 

(c) The Employee shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Employee is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Employee
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Employee in writing prior to the expiration of such
period that it desires to contest such claim, the Employee shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim,

 

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

(iv) permit the Company to participate in any proceedings relating to such
claim;

 

8



--------------------------------------------------------------------------------

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Employee harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 6(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Employee to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and the Employee agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Employee to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Employee, on an interest-free basis and shall indemnify and hold
the Employee harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Employee with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Employee shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

 

(d) If, after the receipt by the Employee of an amount advanced by the Company
pursuant to Section 6(c), the Employee becomes entitled to receive any refund
with respect to such claim, the Employee shall (subject to the Company’s
complying with the requirements of Section 6(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Employee of an amount
advanced by the Company pursuant to Section 6(c), a determination is made that
the Employee shall not be entitled to any refund with respect to such claim and
the Company does not notify the Employee in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

10. Company Property. All records, financial statements and similar documents
obtained, reviewed or compiled by Employee in the course of the performance by
him of services for Company, whether or not confidential information or trade
secrets, shall be the exclusive property of Company. Employee agrees to hold as
Company’s property, all memoranda, books, papers, letters, formulas and other
data, and all copies thereof and therefrom, in any way relating to Company’s
business and affairs, whether made by him or otherwise coming into his
possession, and on termination of his employment, or on demand of Company, at
any time to deliver the same to Company. Employee shall have no rights in such
documents upon any termination of his employment.

 

11. Proprietary Information.

 

(a) Employee recognizes and acknowledges that Company and its parent companies,
shareholders, subsidiaries, divisions and affiliates possess trade secrets and
other confidential and/or proprietary information concerning their respective
business affairs and methods of operation which constitute valuable,
confidential, and unique assets of the business of Company and its parent
companies, shareholders, subsidiaries, divisions and affiliates (“Proprietary
Information”), which Company and its parent companies, shareholders,
subsidiaries, divisions and affiliates have developed through a substantial
expenditure of time and money and which are and will continue to be utilized in
the business of Company and its parent companies, shareholders, subsidiaries,
divisions and affiliates and which are not generally known in the trade. As used
herein, Propriety Information includes the following:

 

(i) Customer lists, including information regarding the identity of clients and
client contacts, client accounts, the business needs and preferences of clients,
and information regarding business and contractual arrangements with clients. As
used herein, “Customer List” is not limited to physical writings or
compilations, and includes information which is contained in or reproduced from
the memory of any employee.

 

9



--------------------------------------------------------------------------------

(ii) Business plans, objectives and strategies, and marketing plans and
information;

 

(iii) Financial information, sales information and pricing information,
including information regarding vendors, suppliers and others doing business
with Company, or any parent company, shareholder, subsidiary, division or
affiliate thereof;

 

(iv) Personal identities and information regarding skills and compensation of
the personnel of Company, or any parent company, shareholder, subsidiary,
division or affiliate thereof;

 

(v) Company manuals and handbooks, computer programs and data;

 

(vi) Any other confidential information which gives Company, or any parent
company, shareholder, subsidiary, division or affiliate thereof, an opportunity
to claim a competitive advantage or has economic value.

 

(b) During his employment with Company, Employee will not use, copy, transmit or
otherwise disclose Company’s Proprietary Information for any purpose other than
for the benefit of Company, and Employee will make all reasonable efforts to
protect the confidential nature of such information. Employee will not disclose
Company’s Proprietary Information to anyone not entitled to such disclosure
without the advance written permission of the Chairman of the Board.

 

(c) Upon termination of his employment, Employee will immediately deliver to
Company all of Company’s Proprietary Information. Employee will not retain any
copies of Company’s Proprietary Information after termination of his employment
without the express written consent of the Chairman of the Board.

 

(d) After termination of his employment, Employee will not use Company’s
Proprietary Information for any purpose, or disclose or communicate the same to
any person, firm or corporation for any purpose.

 

(e) In the event Employee should receive, during the Employment Term, or
thereafter, any subpoena, search warrant or other court process requiring
Employee to produce any documents containing Proprietary Information as defined
herein, Employee shall immediately provide a copy of such request to Company.

 

(f) Notwithstanding anything in this Agreement to the contrary, information
(i) already in the public domain; (ii) independently developed by the Employee;
(iii) obtained from a source not subject to a confidentiality obligation to
Company or a third party; or (iv) that becomes public knowledge (other than by
acts of the Employee in violation of this Agreement), shall not be deemed to be
Proprietary Information as described in this section 10.

 

12. Non-Solicitation. During his employment with Company, and for a period of
one year immediately following his employment with Company, Employee shall not,
directly or indirectly, solicit or attempt to solicit any employee of Company,
or of any parent company, shareholder, subsidiary, division or affiliate
thereof, to terminate his or her employment with said company, or to work for
any other business, person or company.

 

12. Equitable Relief. Employee acknowledges that any breach or threatened breach
by his of the provisions of Sections 9, 10 or 11 of this Agreement will result
in immediate and irreparable harm to Company, for which there will be no
adequate remedy at law, and that Company will be entitled (subject to section
27) to equitable relief to restrain Employee from violating the terms of these
sections, or to compel Employee to cease and desist all unauthorized use and
disclosure of the Confidential Information, without

 

10



--------------------------------------------------------------------------------

posting bond or other security. Nothing in this section shall be construed as
prohibiting Company from pursuing any other remedies available to it for such
breach or threatened breach, including recovery of damages from Employee.

 

13. Property of Others. Employee represents that his performance under this
Agreement does not and will not breach any agreement to keep in confidence
confidential information or trade secrets, if any, acquired by Employee in
confidence prior to this Agreement. There are no agreements, written or oral,
conveying rights in any research conducted by Employee. Employee represents, as
part of the consideration for entering into this Agreement, that he has not
brought and will not bring to Company or use in the performance of his
responsibilities at Company any equipment, supplies, facility or trade secret
information of any current or former employer or organization with which he
provided services which are not generally available to the public, unless he has
obtained written authorization for their possession and use.

 

14. Non-Competition by Employee. Employee shall not, during his employment with
Company, directly or indirectly, either as an employee, employer, consultant,
agent, principal, partner, shareholder, corporate officer, director, or in any
other individual or representative capacity, work for, or engage or participate
in the business of, any competing company, bank, bank holding company or
financial holding company or financial institution or financial services
business without the prior written consent of the Board.

 

15. Indemnification. Company shall indemnify Employee, to the maximum extent
permitted under the Bylaws of Company and governing laws and regulations,
against expenses (including attorneys’ fees), judgments, fines and amounts paid
in settlement actually and reasonably incurred by Employee in connection with
any threatened or pending action, suit or proceeding to which Employee is made a
party by reason of his position as an officer or agent of Company or by reason
of his service at the request of Company, if Employee acted in good faith and in
a manner reasonably believed to be in the best interests of Company. If
available at rates determined by Company, in its sole discretion, to be
reasonable, Company shall endeavor to apply for and obtain Directors’ and
Officers’ Liability Insurance to indemnify and insure Company and Employee from
such liability or loss. Employee shall indemnify Company from and against all
costs, expenses (including attorneys’ fees), liability and damages arising out
of any act of misconduct, other than actions taken in good faith and in a manner
reasonably believed to be in the best interests of Company, by Employee during
the term of this Agreement.

 

Notwithstanding the foregoing, in any administrative proceeding or civil action
initiated by any federal banking agency, Company may only reimburse, indemnify
or hold harmless Employee if Company is in compliance with any applicable
statute, rule, regulation or policy of the Federal Deposit Insurance
Corporation, Office of the Comptroller of the Currency, Board of Governors of
the Federal Reserve System, or the California Department of Financial
Institutions regarding permissible indemnification payments.

 

16. Breach. Breach by either Party of any of his or its respective obligations
under Sections 1, 2, 4, 8, 7, 10, 11, 12, 13, 14 or 15 of this Agreement shall
be deemed a material breach of that Party’s obligations hereunder, provided,
however, that no breach of a monetary obligation shall be deemed a material
breach until the Party allegedly in breach has failed to cure said breach within
seven (7) business days after the aggrieved Party delivers written notice of
such breach to the other Party.

 

17. Survival of Agreement in Event of Merger. This Agreement shall not be
terminated by any merger in which Company is not the surviving or resulting
corporation, or on any transfer of all or substantially all of Company’s assets.
In the event of any such merger or transfer of assets, the provisions of this
Agreement shall be binding on and inure to the benefit of the surviving business
entity or the business entity to which such assets shall be transferred. This
section shall not serve to diminish Employee’s rights pursuant to section 5(b)
above.

 

18. Tax Consequences. Employee is urged to review with his own tax advisors the
federal and state tax consequences of the transactions contemplated by this
Agreement. Employee is relying solely on such advisors (if any) and not on any
statements or representations of Company or any of its agents.

 

11



--------------------------------------------------------------------------------

19. Withholding. All payments provided for hereunder shall be reduced by payroll
taxes and withholding required by any federal, state or local law, and any
additional withholding to which Employee has agreed in writing.

 

20. Notices. Any notices to be given hereunder by either Party to the other may
be effected in writing either by personal delivery or by mail, registered or
certified, postage prepaid with return receipt requested. Notices to Company
shall be given to Company at its then current principal office, c/o Chairman of
the Board of Directors. Notices to Employee shall be sent to Employee’s last
known personal residence. Notices delivered personally shall be deemed
communicated as of actual receipt; mailed notices shall be deemed communicated
as of five (5) calendar days after mailing.

 

21. Entire Agreement. The Parties expressly agree that this document constitutes
the entire agreement between the Parties with respect to the employment of
Employee (excluding only stock option agreements) and contains all of the
covenants and agreements between the Parties with respect to such employment.
Company and Employee agree that as of the Effective Date, all prior employment
agreements between Employee and Company (and/or any parent company, shareholder,
subsidiary, division or affiliate thereof), are hereby canceled, terminated,
rescinded and superceded. Each Party to this Agreement acknowledges that no
representations, inducements, promises or agreements, oral or otherwise, have
been made by any Party, or anyone acting on behalf of any Party, which are not
embodied herein, and that no other agreement, statement or promise not contained
in this Agreement shall be valid and binding.

 

22. Amendment. This Agreement may be changed or modified, or any provisions
hereof waived, only by a writing signed by the Party against whom enforcement of
any waiver, change or modification is sought.

 

23. Severability. In the event that any term or condition contained in this
Agreement shall, for any reason, be held by a court of competent jurisdiction to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or non-enforceability shall not affect any other term or condition of this
Agreement, but this Agreement shall be construed as if such invalid or illegal
or unenforceable term or condition had never been contained herein.

 

24. Choice of Law and Forum. This Agreement shall be governed by and construed
in accordance with the laws of the State of California, except to the extent
preempted by the laws of the United States. Any action or proceeding brought
upon, or arising out of, this Agreement or its termination shall be brought in a
forum located within the State of California, and Company and Employee hereby
agree to be subject to service of process in California.

 

25. Waiver. The Parties hereto shall not be deemed to have waived any of their
respective rights under this Agreement unless the waiver is in writing and
signed by such waiving Party. No delay in exercising any rights shall be a
waiver nor shall a waiver on one occasion operate as a waiver of such right on a
future occasion.

 

26. Interpretation. This Agreement shall be interpreted in accordance with the
plain meaning of its terms and not strictly for or against either of the Parties
hereto. Captions and section headings used herein are for convenience and ready
reference only and shall not be used in the construction or interpretation
thereof.

 

27. Arbitration. In the event of any dispute, claim or controversy between the
Employee and Company (or any of Company’s parent companies, shareholders,
subsidiaries, divisions and/or affiliates and/or any of its or their respective
officers, partners, directors, members, managers, employees, agents or
employees) arising out of this Agreement or the Employee’s employment with
Company, Employee and Company agree to submit such dispute, claim or controversy
to final and binding arbitration before the American Arbitration Association
(“AAA”) in accordance with the AAA National Rules for the Resolution of
Employment Disputes. The claims governed by this arbitration provision include,
but are not limited to, claims for breach of contract, civil torts and
employment discrimination such as violation of the Fair Employment and Housing
Act, Title VII of the Civil Rights Act, the Age Discrimination in Employment
Act, the Americans with Disabilities Act and other employment laws,

 

12



--------------------------------------------------------------------------------

(a) The arbitration shall be conducted by a single arbitrator selected either by
mutual agreement of the Employee and Company or, if they cannot agree, from an
odd-numbered list of experienced employment law arbitrators provided by the
American Arbitration Association. Each Party shall strike one arbitrator from
the list alternately until only one arbitrator remains.

 

(b) Each Party shall have the right to conduct reasonable discovery, as
determined by the arbitrator.

 

(c) The arbitrator shall have all powers conferred by law and a judgment may be
entered on the award by a court of law having jurisdiction. The arbitrator shall
render a written arbitration award that contains the essential findings and
conclusions on which the award is based. The award and judgment shall be binding
and final on both Parties.

 

(d) Company will pay the arbitrator’s fees and costs as well as any AAA
administrative fees. The Parties shall each pay the fees of their own attorneys
and the expenses of their own witnesses.

 

(e) This agreement to arbitrate shall continue during Employment Term and
thereafter regarding any employment-related disputes.

 

(f) The Employee and Company understand that by signing this Agreement, they
give up their right to a civil trial and their right to a trial by jury.

 

IN WITNESS WHEREOF, this Agreement is entered into as of the Effective Date.

 

“COMPANY”       “EMPLOYEE” PLACER SIERRA BANCSHARES         By:   /s/    RONALD
W. BACHLI                   /s/    RANDALL REYNOSO             Ronald W. Bachli
          RANDALL REYNOSO Title:   Chairman of the Board & CEO            

 

13



--------------------------------------------------------------------------------

EXHIBIT A

 

RELEASE AGREEMENT

 

This Release Agreement (“Release”) was given to me, RANDALL REYNOSO
(“Employee”), this              day of                 , 200  , by PLACER SIERRA
BANCSHARES, a California corporation (“Company”), At such time as this Release
becomes effective and enforceable (i.e., the revocation period set forth below
has expired), and assuming such Employee is otherwise eligible for payments
under the terms of that certain Employment Agreement between Employee and Bank
dated                 , 2003 (the “Agreement”), Bank agrees to pay Employee,
pursuant to the terms of the Agreement, a single sum severance payment in the
amount of $             (less payroll taxes and withholding required by any
federal, state or local law, any additional withholding to which Employee has
agreed, and any outstanding obligations owed by the Employee to Bank). Bank
further agrees to pay to Employee Employee’s pro rated incentive bonus, if any,
to which Employee is entitled pursuant to the terms of Bank’s Employee Incentive
Plan (less payroll taxes and withholding required by any federal, state or local
law and any additional withholding to which Employee has agreed), provided that
Bank shall be obligated to pay Employee’s incentive bonus under Bank’s Employee
Incentive Compensation Plan at the same time as it makes payment of any other
incentive bonuses paid to other officers of Bank under such plan and shall not
be obligated to make such payment to Employee at any earlier time.

 

Employee is also entitled to receive (i) those benefits, if any, that have
vested by operation of state or federal law or under any written term of a plan
(“Vested Benefits”), and (ii) health care coverage continuation rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended.

 

In consideration of the receipt of the promise to pay such amount, Employee
hereby agrees, for himself, his heirs, executors, administrators, successors and
assigns (hereinafter referred to as the “Releasors”), to fully release and
discharge Bank and each of its parent companies, shareholders, subsidiaries,
divisions and affiliates, and each of their respective officers, partners,
directors, members, managers, employees and agents, and each of their respective
predecessors, successors, heirs and assigns (hereinafter referred to as the
“Releasees”) from any and all claims, suits, causes of action, debts,
obligations, costs, losses, liabilities, damages and demands under any federal,
state or local law or laws, or contract, tort or common law, whether or not
known, suspected or claimed, which the Releasors have, or hereafter may have,
against the Releasees arising out of or in any way related to Employee’s
employment (or other contractual relationship) with Bank and/or the termination
of that relationship. The claims released herein include claims under Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Employee Retirement Income Security Act, the Americans with Disabilities Act,
the U.S. Pregnancy Discrimination Act, the U.S. Family and Medical Leave Act,
the U.S. Fair Labor Standards Act, the U.S. Equal Pay Act, The Workers
Adjustment and Notification Act, the California Fair Employment and Housing Act,
and the California Labor Code. Notwithstanding the foregoing, this Agreement
does not waive rights or claims under the Age Discrimination in Employment Act
that may arise after the date this Release is executed.

 

It is understood and agreed that this Release extends to all such claims and/or
potential claims, and that Employee, on behalf of the Releasors, hereby
expressly waives all rights with respect to all such claims under California
Civil Code section 1542, which provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

The monies to be paid to the Employee in this Release are in addition to any
sums to which he would be entitled without signing this Release.

 

Employee acknowledges that he has read and does understand the provisions of
this Release. Employee acknowledges that he affixes his signature hereto
voluntarily and without coercion, and that no promise or inducement has been
made other than those set out in this Release and that he executes this Release
without reliance on any representation by any Releasee.

 

14



--------------------------------------------------------------------------------

Employee understands that this Release involves the relinquishment of his legal
rights, and that he has the right to, and has been given the opportunity to,
consult with an attorney of his choice. Employee acknowledges that he has been
(and hereby is) advised by Bank that he should consult with an attorney prior to
executing this Release.

 

This document does not constitute, and shall not be admissible as evidence of,
an admission by any Releasee as to any fact or matter.

 

In case any part of this Release is later deemed to be invalid, illegal or
otherwise unenforceable, Employee agrees that the legality and enforceability of
the remaining provisions of this Release will not be affected in any way.

 

Employee acknowledges that he has been given a period of twenty-one (21) days
from receipt of this Release within which to consider this Release and decide
whether or not to execute this Release. If Employee executes this Release at any
time prior to the end of the 21 day period, such early execution was a knowing
and voluntary waiver of Employee’s right to consider this Release for at least
21 days, and was due to his belief that he had ample time in which to consider
this Release.

 

Employee may, within seven (7) days of his execution and delivery of this
Release, revoke this Release by a written document received by Bank on or before
the end of the seven (7) day period. The Release will not be effective until
said revocation period has expired. No payments will be made hereunder if the
Employee revokes this Release.

 

Dated:                                  RANDALL REYNOSO

 

15